NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN LOADER,                                   No.    21-35429

                Plaintiff-Appellant,            D.C. No. 6:19-cv-00026-JTJ

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                   John T. Johnston, Magistrate Judge, Presiding

                       Argued and Submitted March 8, 2022
                               Seattle, Washington

Before: NGUYEN, MILLER, and BUMATAY, Circuit Judges.

      Kevin Loader appeals from the district court’s decision affirming the

decision of an administrative law judge (ALJ) denying his application for disability

insurance and supplemental security income under the Social Security Act. After

an ALJ initially denied Loader’s application, a previous panel of this court

remanded, holding that the ALJ had erred in failing to consider how Loader’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
depression would affect his residual functional capacity (RFC). Loader v.

Berryhill, 722 F. App’x 653, 655–56 (9th Cir. 2018). On remand, the agency again

concluded that Loader is not disabled. We have jurisdiction under 28 U.S.C. §

1291, and we review de novo. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

2005). We will overturn a decision to deny benefits only if it is “not supported by

‘substantial evidence or it is based on legal error.’” Id. (quoting Magallanes v.

Bowen, 881 F.2d 747, 750 (9th Cir. 1989)). We affirm.

      1.     Loader argues that the ALJ erred by not providing sufficient reasons

to reject his testimony about the effects of his depression. Where, as here, a

claimant has presented objective evidence of an underlying impairment “which

could reasonably be expected to produce the pain or other symptoms alleged,” the

ALJ must provide “specific, clear and convincing reasons” to reject the claimant’s

testimony about his symptoms. Garrison v. Colvin, 759 F.3d 995, 1014–15 (9th

Cir. 2014). Substantial evidence supports the ALJ’s determination that Loader was

not fully credible. Though Loader alleged that he had difficulty controlling his

mood, the ALJ pointed to record evidence that demonstrated that Loader was

observed to have a “cooperative” attitude, that he was able to “deal appropriately

with authority,” and that he had “no problems with temper control.” Additionally,

while Loader testified in 2018 that his symptoms of depression were so severe as

to prevent him from working, the ALJ noted that his medical records “indicate[d]


                                          2
no focal mental health or psychiatric notes” in the past three years and that he had

previously reported to providers that “his attitude was improved and he did not feel

depressed.”

      Similarly, the ALJ provided clear and convincing reasons to discount

Loader’s testimony about the extent of his pain. Loader alleged that his “constant”

back pain keeps him from working and makes it difficult to sit, stand, walk, or lift

more than ten pounds. In discounting that testimony, the ALJ explained that

Loader’s activities of daily living contradicted his allegations about the extent of

his symptoms; that Loader’s testimony demonstrated that he was able to manage

his pain with conservative treatment and care; and that the objective medical

evidence indicated his condition was milder than he alleged. See Thomas v.

Barnhart, 278 F.3d 947, 958–59 (9th Cir. 2002); Parra v. Astrue, 481 F.3d 742,

751 (9th Cir. 2007); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

      2.      Loader also argues that the ALJ erred in not providing reasons to

reject the notes of his treating providers. An ALJ need not discuss every treatment

note in a claimant’s medical record, but he must “explain why ‘significant

probative evidence has been rejected.’” Vincent ex rel. Vincent v. Heckler, 739

F.2d 1393, 1394–95 (9th Cir. 1984) (per curiam) (quoting Cotter v. Harris, 642

F.2d 700, 706 (3d Cir. 1981)). The notes Loader has identified do not specifically

document limitations beyond what the ALJ accounted for in the RFC: that Loader


                                          3
was precluded from doing detailed or complex work and from interacting with

multiple members of the public on more than an occasional basis. Because Loader

has not demonstrated that the treatment notes are probative of more severe

limitations, the ALJ’s failure to discuss every treatment note individually was not

an error.

      3.     Loader argues that the RFC does not account for all of his

impairments. As we have explained, substantial evidence supports the ALJ’s

credibility determination, and the ALJ did not err when considering the medical

evidence. It follows that the RFC was supported by substantial evidence. See

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175–76 (9th Cir. 2008). And because

the hypothetical posed to the vocational expert reflected the RFC, the ALJ did not

err in relying on the vocational expert’s responses to the hypothetical. Valentine v.

Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      Finally, Loader challenges the RFC because it does not include limitations

that he alleges are attributable to his Dupuytren’s contracture or his use of a cane.

Both of these arguments fail. First, the ALJ concluded at step two that Loader’s

Dupuytren’s contracture was not a severe impairment, and then later explained that

the RFC “does not include upper extremities restrictions” because Loader’s hand

problems were not documented as causing long-term dysfunction. Thus, the ALJ’s

conclusion that this impairment did not need to be included in the RFC was


                                          4
supported by substantial evidence.

      Second, although Loader now argues that the RFC is defective because it

does not account for limitations related to his narrow gait and use of a cane, he did

not raise that argument to the district court and has therefore forfeited it. See

Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (per curiam). Even if the

argument were preserved, it would not provide a basis for remand. The ALJ

discussed the conflicting evidence in the record but ultimately determined that the

objective medical evidence did not demonstrate “debilitating problems with

[Loader’s] mobility, strength, neurological functioning, or gait.” Substantial

evidence supports that conclusion.

      AFFIRMED.




                                           5